NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                      Electronically Filed
                                                      Intermediate Court of Appeals
                                                      CAAP-XX-XXXXXXX
                                                      25-JAN-2021
                                                      07:55 AM
                                                      Dkt. 49 SO
                               NO. CAAP-XX-XXXXXXX

                     IN THE INTERMEDIATE COURT OF APPEALS

                             OF THE STATE OF HAWAI#I

                    STATE OF HAWAI#I, Plaintiff-Appellee,
                                      v.
                  KAMALALAWALU DICKSON, Defendant-Appellant


          APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                            HONOLULU DIVISION
                        (CASE NO. 1DTA-18-00840)


                          SUMMARY DISPOSITION ORDER
         (By:     Ginoza, Chief Judge, Leonard and Nakasone, JJ.)

                Defendant-Appellant Kamalalawalu Dickson (Dickson)
appeals from the Notice of Entry of Judgment and/or Order and
Plea/Judgment, filed on January 17, 2019, in the District Court
of the First Circuit, Honolulu Division (District Court).1
          Dickson was convicted of Operating a vehicle after
license and privilege have been suspended or revoked for
operating a vehicle under the influence of an intoxicant (OVLSR-
OVUII), in violation of Hawaii Revised Statutes (HRS) § 291E-
62(a)(1) and/or (a)(2) (Supp. 2019).2


     1
          The Honorable Michael A. Marr presided.
     2
          HRS § 291E-62 states in part:
                      §291E-62 Operating a vehicle after license and
                privilege have been suspended or revoked for operating a
                vehicle under the influence of an intoxicant; penalties .
                (a) No person whose license and privilege to operate a
                vehicle have been revoked, suspended, or otherwise
                restricted pursuant to this section or to part III or
                section 291E-61 or 291E-61.5, or to part VII or part XIV of
                chapter 286 or section 200-81, 291-4, 291-4.4, 291-4.5, or
                                                                    (continued...)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          On appeal, Dickson claims there was insufficient
evidence to convict him because the State failed to adduce
evidence that he had received notice from the Administrative
Driver's License Revocation Office (ADLRO) affirming the
revocation of his license.
           Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to
the arguments advanced and the issues raised by the parties, we
affirm.
           When the evidence adduced at trial is considered in the
light strongest for the prosecution, there was substantial
evidence to convict Dickson of OVLSR-OVUII. State v. Matavale,
115 Hawai#i 149, 157-58, 166 P.3d 322, 330-31 (2007) (citations
omitted).
           Dickson contends the State failed to adduce evidence he
had received notice from the ADLRO affirming the revocation of
his license because it was sent to his attorney's address. In
essence, he claims the State failed to prove he acted with the
requisite intent, i.e., intentionally, knowingly, or recklessly.3
HRS § 702-204 (2014).
           Officer Dannan Smith (Officer Smith) testified
regarding events that had previously occurred on October 13,
2016, when Officer Smith arrested Dickson for OVUII. Officer
Smith testified that after arresting Dickson, he read a four-page
ADLRO form to Dickson and that Dickson signed the last page of
the form. Officer Smith testified that this form explained that
it was a temporary permit, that if Dickson had a license, it


      2
       (...continued)
            291-7 as those provisions were in effect on December 31,
            2001, shall operate or assume actual physical control of any
            vehicle:

                  (1)   In violation of any restrictions placed on the
                        person's license;

                  (2)   While the person's license or privilege to
                        operate a vehicle remains suspended or revoked.
      3
         "A person acts recklessly with respect to his conduct when he
consciously disregards a substantial and unjustifiable risk that the person's
conduct is of the specified nature." HRS § 702-206(3)(a) (2014).

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


would be forwarded to the administrative revocation office, that
Dickson would need to contact the administrative revocation
office to make arrangements with them after 30 days, that if he
did not make arrangements or did not get a license or take care
of the permit, it would be expired, and he would not be allowed
to drive. Officer Smith further testified that Dickson related
his understanding that his license was being revoked.
          With regard to the 2016 incident, the evidence further
shows that on October 24, 2016, Dickson requested an
administrative review hearing, and that on March 29, 2017, the
ADLRO issued a Notice of Administrative Hearing Decision (ADLRO
Decision), which revoked Dickson's license for three years, from
November 13, 2016 to November 12, 2019. See HRS § 291E-38(a)
(Supp. 2019) (providing the opportunity to request an
administrative hearing to review the director's decision to
revoke license). The ADLRO Decision shows, at minimum, that
Dickson's counsel participated in an administrative revocation
hearing on behalf of Dickson, and that the ADLRO Decision was
mailed to Dickson's counsel.
          Additionally, Officer Arthur Gazelle (Officer Gazelle)
testified regarding Dickson's arrest on February 4, 2018, for the
current charged offense of OVLSR-OVUII. Officer Gazelle
testified that upon stopping Dickson's vehicle, he requested to
see Dickson's license, insurance, and registration. Dickson
provided a Hawaii state ID instead of his driver's license.
          Given this record, and the standard of review in this
appeal, there is sufficient evidence that Dickson consciously
disregarded the substantial and unjustifiable risk that his
license was revoked when he knew his license was being revoked in
October 2016, his counsel challenged his license revocation and a
hearing was held in the ADLRO, and subsequently, when Dickson was
stopped on February 4, 2018, he provided Officer Gazelle with a
Hawaii state ID instead of a driver's license. See State v.
Benitez, No. CAAP-XX-XXXXXXX, 142 Hawai#i 370, 419 P.3d 1039,
2018 WL 2752359 at *2 (App. June 8, 2018) (SDO), cert. denied,
2018 WL 6583920 (Dec. 19, 2018) (concluding defendant consciously

                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


disregarded the substantial and unjustifiable risk regarding the
time period that her license was revoked after being notified
that her license was revoked); State v. Mendez, No. CAAP-16-
0000883, 143 Hawai#i 140, 425 P.3d 602, 2018 WL 4269891 at *2-3
(App. Sept. 7, 2018) (SDO), cert. denied, 2019 WL 181414 (Jan.
14, 2019) (concluding defendant disregarded the substantial and
justifiable risk of driving while license was revoked when
defendant drove with an expired temporary driver's permit and
alleged that she had received no communication from ADLRO).
          Dickson does not dispute that, on February 4, 2018, his
license was actually revoked and that he did operate or assumed
actual physical control of a vehicle on a public way, street,
road or highway in the City and County of Honolulu, State of
Hawaii. Given the record in this case, there was substantial
evidence as to every material element of the offense charged of
sufficient quality and probative value to enable a person of
reasonable caution to support Dickson's conviction for OVLSR-
OVUII.
          Therefore, IT IS HEREBY ORDERED that the Notice of
Entry of Judgment and/or Order and Plea/Judgment, filed on
January 17, 2019, in the District Court of the First Circuit,
Honolulu Division, is affirmed.
          DATED: Honolulu, Hawai#i, January 25, 2021.


On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Jon N. Ikenaga,
Deputy Public Defender,               /s/ Katherine G. Leonard
for Defendant-Appellant.              Associate Judge

Sonja P. McCullen,                    /s/ Karen T. Nakasone
Deputy Prosecuting Attorney,          Associate Judge
for Plaintiff-Appellee.




                                  4